Title: From James Madison to James Monroe, 31 March 1811
From: Madison, James
To: Monroe, James


Dear SirWashington Mar. 31. 1811
I have the pleasure this moment of receiving yours of the 29th. inst: I am particularly glad to find that you will be able to set out at so early a day for Washington. To the advantage of preventing an inconvenient chasm in the public business, will be added the opportunity of a provident attention to the accomodations required by your establishment here. The House occupied by Mr. Smith is the best in the place, and I believe is not yet out of reach. He means also to dispose of certain portions of his furniture which might suit your purposes. These considerations taken together strongly recommend that you should not wait for the receipt of your Commission in Richmond, but consider what has passed between us sufficient ground for a communication to the Council. The actual receipt of the Commission cannot be a necessary preliminary. As well as I recollect, I did not receive mine as Secretary of State, till it was handed me on the spot, by Mr. Jefferson. In case of appointments at a great distance, it might be extremely inconvenient for any other course to be observed. It is the more desireable that you should not wait for your Commission, as I find that it will be tuesday morning before its date will be consistent with the understanding & arrangement here, & that your arrival would of consequence be thrown forward till the beginning of the next week. I might indeed, as the law authorizes, provide an Interim Functionary, for the current business requiring his signature, & not admitting delay; but, even for this limited purpose, there are objections to this resort where it can be avoided. I hope therefore you will find no difficulty in the mode of anticipation recommended, the more especially as your communication to the Council, may be delayed till tuesday morning, the time proposed for your setting out, and at which time your Commission will have been formally consummated & ready for delivery. Accept assurances of my sincere esteem & friendship
James Madison
